      CASE 0:20-cv-02054-DSD-BRT Doc. 9 Filed 01/06/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 20-2054 (DSD/BRT)

Brian A. Butler,

                  Plaintiff,

v.                                                    ORDER

State of Minnesota and Ramsey County,

                  Defendant.


     This    matter   comes   before   the   court   upon   the     report   and

recommendation (R&R) of United States Magistrate Judge Becky R.

Thorson   dated   November     30,   2020.     Plaintiff      has   not   filed

objections to the R&R in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 8] is adopted in its entirety; and

     2.     The case is dismissed without prejudice for failure to

prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 6, 2021

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court
